  1   Kristin A. Zilberstein (SBN 47798)
      THE LAW OFFICES OF MICHELLE GHIDOTTI
  2   1920 Old Tustin Ave.
      Santa Ana, CA 92705
  3
      Office: (949) 427-2010 ext. 1010
  4   Fax: (949) 427-2732
      Email: kzilberstein@ghidottilaw.com
  5
      Counsel for
  6   Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust as Owner Trustee of the
      Residential Credit Opportunities Trust V, its successors and/or assignees
  7

  8

  9

 10                             UNITED STATES BANKRUPTCY COURT

 11                  WESTERN DISTRICT OF WASHINGTON - TACOMA DIVISION

 12

 13   In Re:                                         ) Case No.: 18-43364-MJH
                                                     )
      James Michael Greiner,                         ) CHAPTER 13
 14                                                  )
                                                     )
 15            Debtors.                              ) OBJECTION TO CHAPTER 13 PLAN
                                                     )
 16                                                  )
                                                     )
 17                                                  )
                                                     )
 18                                                  )
                                                     )
 19                                                  )
                                                     )
 20

 21
      TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:
 22
          Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust as Owner Trustee of the
 23
      Residential Credit Opportunities Trust V, its successors and/or assignees, (“Secured Creditor”)
 24
      in the above-entitled Bankruptcy proceeding, hereby submits the following Objections to
 25
      Confirmation of the Chapter 13 Plan proposed by (“Debtor”) James Michael Greiner.
 26
                Secured Creditor is entitled to receive payments pursuant to a Promissory Note which
 27
      matures on 12/1/2039 and is secured by a Deed of Trust on the subject property commonly known
 28
      Objection– Page 1                                            The Law Offices of Michelle Ghidotti
                                                                              1920 Old Tustin Avenue
                                                                                 Santa Ana, CA 92705
                                                                                    Tele: 949-427-2010

Case 18-43364-MJH         Doc 19    Filed 11/28/18   Ent. 11/28/18 13:42:00         Pg. 1 of 10
  1   as 13506 215th Avenue East, Bonney Lake, WA 98391. As of 10/3/2018, the approximate amount

  2   in default was $124,893.65, as will be described in a Proof of Claim; Secured Creditor files this

  3   Objection to protect its interests.

  4                                             ARGUMENT
               Under 11 U.S.C. §1325, the provisions for plan confirmation in a Chapter 13 have been
  5
      set. Unless otherwise ordered, under 11 U.S.C. § 1326(a)(1), the Debtor shall commence making
  6
      the payments proposed by the Plan within 30 days after the Petition is filed. The Plan must
  7
      comply with all applicable provisions of 11 U.S.C. § 1325 to be confirmed. Based on the
  8
      foregoing, as more fully detailed below, the Plan cannot be confirmed as proposed.
  9
               A. THE CASE WAS FILED IN BAD FAITH
 10
               To determine whether a bankruptcy case has been filed in bad faith, the standards are
 11
      the same whether the case is a Chapter 7, Chapter 11, or Chapter 13. In re Mitchell, 357 B.R.
 12   142, 153-154. Those standards are:
 13
               “(1) whether the debtor has a likelihood of sufficient future income to fund a
 14
               Chapter 11, 12, or 13 plan which would pay a substantial portion of the unsecured
 15            claims; (2) whether the debtor’s petition was filed as a consequence of illness,
               disability, unemployment, or some other calamity; (3) whether the schedules
 16            suggest the debtor obtained cash advancements and consumer goods on credit
               exceeding his or her ability to repay them; (4) whether the debtor’s proposed
 17            family budget is excessive or extravagant; (5) whether the debtor’s statement of
               income and expenses is misrepresentative of the debtor’s financial condition; (6)
 18
               whether the debtor has engaged in eve-of-bankruptcy purchases; (7) whether the
 19            debtor has a history of bankruptcy petition filings and case dismissals; (8)
               whether the debtor intended to invoke the automatic stay for improper purposes,
 20            such as for the sole objective of defeating state court litigation; and (9) whether
               egregious behavior is present. See Price, 353 F.3d at 1139-1140; Leavitt, 171
 21            F.3d at 1224; Marshall, 298 B.R. at 681.
 22

 23   Mitchell at 156. Additionally, If “it smells like bad faith, it’s got to be bad faith.” See In re

 24   Better Care, Ltd. (Bankr. N.D. Ill. 1989) 97 BR 405, 409.If “it smells like bad faith, it’s got to

 25   be bad faith.” See In re Better Care, Ltd. (Bankr. N.D. Ill. 1989) 97 BR 405, 409. Moreover,

 26   this case was filed in bad faith in that it was filed on the eve of foreclosure without Schedules

 27   after Debtor entered a settlement agreeing to foreclosure. Further, Debtor only three months

 28   ago completed a bankruptcy wherein the Property was surrendered.
      Objection– Page 2                                               The Law Offices of Michelle Ghidotti
                                                                                 1920 Old Tustin Avenue
                                                                                    Santa Ana, CA 92705
                                                                                       Tele: 949-427-2010

Case 18-43364-MJH         Doc 19    Filed 11/28/18     Ent. 11/28/18 13:42:00          Pg. 2 of 10
  1            With regard to the Chapter 13 Plan, Debtor is now proposing an infeasible plan. Debtor’s

  2   proposal of a modification is disingenuous. He knows that he does not qualify for a modification

  3   because he does not have sufficient income, but he is still proposing a plan with a modification.

  4   In response to the Motion for Relief where this issue was raised, Debtor argues that he scheduled
      the time for the modification in the Plan far enough out to have sufficient income. However,
  5
      future income is unknown. A Plan scheduled for confirmation in the present must be based upon
  6
      income in the present.
  7
               Also, he is making this proposal after having already agreed to foreclosure. Debtor
  8
      entered into an agreement at mediation, that needed to be reduced to writing. When it was
  9
      reduced to writing, Debtor balked. He has violated the agreement by suggesting something other
 10
      than a surrender and by filing the bankruptcy case.
 11            Because a modification is not an option, the only treatment that Debtor can propose is to
 12   cure the arrears. However, he does not have sufficient income for a plan payment where the
 13   arrears are cured. Pursuant to 11 U.S.C. §362(d)(4), the case was filed in bad faith, and the
 14   Motion for Relief should be granted.
 15            Debtor cannot propose a confirmable plan because it does not meet the totality of the

 16   circumstances test. To determine whether a plan is proposed in good faith, the Court should look

 17   at the totality of the circumstances which is determined by:

 18                1) the amount of proposed plan payments vs. the amount of debtor’s surplus;
                   2) debtor’s employment history, ability to earn, and likelihood of future increases in
 19                income;
                   3) probable or expected plan duration;
 20                4) accuracy of the plan’s statements of debts, expenses and percentage of repayment
                   of unsecured debt, and whether any inaccuracies therein are an attempt to mislead the
 21                court;
 22                5) extent of preferential treatment between classes of creditors;
                   6) type of debt sought to be discharged and whether any such debt is
 23                nondischargeable in Chapter 7;
                   7) existence of special circumstances;
 24                8) frequency with which the debtor has sought relief under the Code;
                   9) debtor’s motivation and sincerity in seeking Chapter 13 relief; and
 25
                   10) burden the plan’s administration would place upon the Chapter 13 trustee.
 26
      See In re Warren (9th Cir. BAP 1988) 89 BR 87, 93.
 27
      ///
 28
      Objection– Page 3                                              The Law Offices of Michelle Ghidotti
                                                                                1920 Old Tustin Avenue
                                                                                   Santa Ana, CA 92705
                                                                                      Tele: 949-427-2010

Case 18-43364-MJH         Doc 19    Filed 11/28/18     Ent. 11/28/18 13:42:00         Pg. 3 of 10
  1            In this matter, Debtor cannot meet the totality of the circumstances. The proposed plan

  2   treatment call for a modification for which Debtor knows he cannot qualify. Further, Debtor
  3
      has already agreed to a surrender and foreclosure. Even if the plan provided for the arrears to
  4
      be cured, Debtor cannot afford to do so. The default is too large.
  5
               With regard to the second factor, it is unclear whether Debtor will have future wage
  6
      increases. All parties are hopeful that he does. But, a plan cannot be proposed on hopeful
  7

  8   income. Moreover, the plan provides for repayment of arrears to Debtor’s HOA despite the

  9   fact that he received a discharge in another Chapter 13 case just a few months ago in which
 10   HOA arrears were purportedly cured. If those arrears were cured, Debtor has again defaulted to
 11
      the HOA which shows that Debtor does not have sufficient income to pay his creditors much
 12
      less pay a plan payment. Further, Debtor finished his last bankruptcy a matter of months ago.
 13
      He should not again need the assistance of the Bankruptcy Court.
 14

 15            A debtor’s chapter 13 plan must be proposed in good faith and not by any means

 16   forbidden by law. 11 U.S.C. § 1325(a)(3). As explained in the sections below, Secured

 17   Creditor asserts that Debtor’s plan is forbidden by law and, to the extent that Debtor or his
 18   attorney is aware of these provisions of the bankruptcy code and case law presented, was not
 19
      proposed in good faith. For a court to confirm a plan, each of the requirements of section 1325
 20
      must be present and the debtor has the burden of proving that each element has been met. In re
 21
      Chinichian, 784 F.2d 1440, 1443-1444 (9th Cir. Cal. 1986). Debtor has not met this burden
 22

 23   and is currently in violation of several provisions of 11 U.S.C. § 1325. Therefore, Secured

 24   Creditor asserts that Debtor’s plan has not been proposed in good faith and should not be

 25   confirmed.
 26
      ////
 27
      ////
 28
      Objection– Page 4                                              The Law Offices of Michelle Ghidotti
                                                                                1920 Old Tustin Avenue
                                                                                   Santa Ana, CA 92705
                                                                                      Tele: 949-427-2010

Case 18-43364-MJH         Doc 19    Filed 11/28/18    Ent. 11/28/18 13:42:00          Pg. 4 of 10
  1            B. DEBTOR’S PROPOSED CHAPTER 13 PLAN VIOLATES PROVISIONS OF
  2                THE FEDERAL BANKRUPTCY CODE AND 9TH CIRCUIT CASE LAW,

  3                AND THEREFORE SHOULD NOT BE CONFIRMED - DEBTOR IS

  4                REQUIRED TO MAKE EQUAL MONTHLY PAYMENTS TOWARDS THE
                   SECURED CLAIM AMOUNT FOR THE FULL DURATION OF THE PLAN
  5

  6            The Ninth Circuit has determined that, “a Debtor may not use Section 506 in
  7   combination with Section 1322(b)(5) to reduce the secured claim and repay it over a period
  8   longer then the plan term.” In re Enewally, 368 F.3d 1165, 1171 (9th Cir. 2004). In Enewally, a
  9   Chapter 13 Debtor filed an adversary complaint seeking a judgment to reduce the balance of
 10   Lender’s secured claim and extend the terms of repayment beyond the life of the plan, while
 11   disposing of the unsecured balance through their confirmed Chapter 13 plan. The bankruptcy

 12   court granted summary judgment in favor of the Debtors thereby allowing the bifurcated loan

 13   to be paid over a term in excess of five years. The Creditor appealed this decision to the district

 14   court which reversed the bankruptcy court’s decision. In response, Debtor’s filed an appeal to

 15   the United States Court of Appeals for the Ninth Circuit. The Ninth Circuit held:

 16
                “(1) Section 1322(b)(2) by itself does not permit the debtors to repay the secured claim
 17            over a period longer then the plan term; (2) a chapter 13 debtor may not invoke both a
 18            modification for a secured creditor’s claim under Section 1322(b)(2) and the right to
               “cure and maintain” beyond the plan term as authorized under Section 1322(b)(5); and
 19            (3) a modification of secured debt under Chapter 13 must be accomplished in a manner
               consistent with Section 1322(b)(2). Therefore, a debtor may not use Section 506(a) in
 20            combination with Section 1322(b)(5) to reduce the secured claim and repay it over a
               period longer than the plan term.”
 21

 22   Thus, the Ninth Circuit has clearly and unambiguously determined that a Chapter 13 Debtor

 23   who proposes to modify a loan under Section 506(a) must propose a plan that pays the full
      amount of the modified loan over the life of the plan, and the plan may not exceed five (5)
 24
      years.
 25
               Furthermore, the Debtor must cure the arrears of the lien in equal installments over the
 26
      life of the plan, and not, as Debtor proposes, hopefully eliminate the default in two years after
 27
      an attempt to modify the loan. 11 U.S.C. 1325(a)(5)(B) “requires bankruptcy courts to ensure
 28
      Objection– Page 5                                              The Law Offices of Michelle Ghidotti
                                                                                1920 Old Tustin Avenue
                                                                                   Santa Ana, CA 92705
                                                                                      Tele: 949-427-2010

Case 18-43364-MJH         Doc 19    Filed 11/28/18     Ent. 11/28/18 13:42:00         Pg. 5 of 10
  1   that the property to be distributed to a particular secured creditor over the life of a bankruptcy

  2   plan has a total "value, as of the effective date of the plan," that equals or exceeds the value of

  3   the creditor's allowed secured claim.” Till v. SCS Credit Corp., 541 U.S. 465, 474 (U.S. 2004).

  4   Debtor’s Plan offers minimal payments to Secured Creditor, and therefore, would also not be in

  5   compliance with this requirement. Even more to the point, 11 U.S.C. 1325(a)(5)(B)(iii)(I)
      states, “property to be distributed pursuant to this subjection is in the form of periodic
  6
      payments, such payments shall be in equal monthly amount.”
  7
               The Plan provides that Debtor will modify the loan on the subject property. He has
  8
      given himself 2 years to complete the modification. As a result, the default will only be
  9
      reduced by $4,800.00. This is a drop in the hat in comparison to the amount owed. Further,
 10
      Debtor has not provided for a contingency plan in the event that he does not qualify for a
 11
      modification which he most likely will not because the net present value calculation will still
 12
      not be in his favor with only $4,800.00 reduced in the default. Thus, the Plan is not feasible
 13
      and cannot be confirmed.
 14
               C. THE PLAN IS NOT CONFIRMABLE BECAUSE IT IS SPECULATIVE
 15
               Debtor proposes to pay the full secured claim to Secured Creditor by modifying the loan
 16   within 2 years. Secured Creditor objects to this provision as it is too speculative and is not
 17   allowed under the Bankruptcy Code and current case law. First, it is not allowed for all the
 18   reasons stated above related to required equal monthly payments towards the secured claim
 19   value. Second, it is too speculative to just state in a plan that the Debtor will try to modify the
 20   loan in order to pay the secured claim.
 21            Secured Creditor objects to this treatment as speculative and prejudicial. Debtor may

 22   not premise the cure of Secured Creditor’s arrears on a speculative event in the future such as a

 23   modification. Courts have long held that a plan should be not be confirmed where it is

 24   proposing a balloon payment or otherwise is contingent on a speculative event to take place in
      during the life of the plan. See In Re Gavia (9th Cir. BAP 1982) 24 BR 573,574; In Re Nantz
 25
      (BC ED MO 1987) 75 BR 617, 618-619; In Re Fantasia (1st Cir. BAP 1997) 211 BR 420,424;
 26
      In Re Craig (BC ND OH 1990) 112 BR 224,225.
 27

 28
      Objection– Page 6                                               The Law Offices of Michelle Ghidotti
                                                                                 1920 Old Tustin Avenue
                                                                                    Santa Ana, CA 92705
                                                                                       Tele: 949-427-2010

Case 18-43364-MJH         Doc 19    Filed 11/28/18     Ent. 11/28/18 13:42:00          Pg. 6 of 10
  1            Moreover, the Plan does not address what the Debtor proposes to do if he is unable to

  2   obtain the modification. The default will still be very large and he will have even less time in

  3   which to cure if. This provision puts the feasibility of the entire Plan in question since it is

  4   contingent upon a speculative event. Therefore, the Plan is not feasible.

  5            D. A BALLOON PAYMENT UNDER THESE CIRCUMSTANCES IS NOT
                   PERMITTED
  6
               While courts have confirmed plans with balloon payments, they have not done so on
  7

  8   terms so favorable to the debtor. In re James Wilson Associates, 965 F.2d 160 (7th Cir. 1992),

  9   In re Boulders on the River, Inc., 164 B.R. 99 (9th Cir. BAP 1994), and In re Industry West

 10   Commerce Center LLC (Case No. 10-10088; 9th Circ. BAP May 24, 2011). A modification in
 11   2 years is akin to a balloon payment at some point in the future. With the modification like a
 12
      balloon payment, Secured Creditor bears all of the risk rather than Debtor. Secured Creditor
 13
      endures regular payment with minimalistic cure payments while waiting two years for Debtor
 14
      to try to modify the lien. In two yeasr, every factor used to consider a borrower for a
 15

 16   modification such as income and value is unknown. Values may be up, or they could drop

 17   dramatically as they did in 2008-2013. Also, Debtor’s income may be up or could drop

 18   dramatically because of another change in the economy. Therefore, the Plan cannot be
 19
      confirmed.
 20
               E. IMPERMISSIBLY MODIFIES SECURED CREDITOR’S RIGHTS
 21
               Without waiving the arguments above, Secured Creditor contends under 11 U.S.C.
 22
      §1322(b)(2), a Plan that modifies the rights of a creditor whose claim is secured only by a security
 23   interest in real property that is debtor’s principal residence is impermissible. The proposed Plan
 24   does not set forth a reasonable schedule and time period for the payment of the arrearages owed
 25   to Secured Creditor. The payoff period and monthly repayment amount proposed by the Debtor
 26   exceed a reasonable arrangement in light of Debtor’s past non-payment history. Debtor does not
 27   propose to cure the default owed to Secured Creditor via plan payments. However, if Debtor

 28   does not surrender the subject property as previously agreed, he must cure the arrears. To cure
      Objection– Page 7                                              The Law Offices of Michelle Ghidotti
                                                                                1920 Old Tustin Avenue
                                                                                   Santa Ana, CA 92705
                                                                                      Tele: 949-427-2010

Case 18-43364-MJH         Doc 19   Filed 11/28/18      Ent. 11/28/18 13:42:00         Pg. 7 of 10
  1   the pre-petition arrearages of $124,893.65 over the term of the Plan within 60 months, Secured

  2   Creditor must receive a minimum payment of $2,081.56 per month from the Debtor through the

  3   Plan. Debtor’s Plan provides for payments to the Trustee in the amount of $2,323.52 when the

  4   monthly payments are included per month for 60 months. Debtor has not provided sufficient
      funds to cure the arrears over the term of the Plan within 60 months. Therefore, the Plan is not
  5
      feasible.
  6
               F. THE PLAN IS NOT FEASIBLE – DEBTOR DOES NOT HAVE SUFFICIENT
  7
                   INCOME
  8
               Pursuant to Schedules I and J, Debtor has net income of $2,491.00. This is sufficient
  9
      for the current plan payment. However, if Debtor amends the plan as he should to
 10
      accommodate the objections discussed above, Debtor does not have sufficient net income to
 11
      increase the plan payment to cure the arrears owed to Secured Creditor. Thus, Debtor does not
 12
      have sufficient net income for a Chapter 13 Plan, and the case should be dismissed under these
 13
      circumstances.
 14
      ///
 15
      ///
 16
      ///
 17
      ///
 18
      ///
 19
      ///
 20
      ///
 21
      ///
 22
      ///
 23
      ///
 24
      ///
 25
      ///
 26
      ///
 27
      ///
 28
      Objection– Page 8                                             The Law Offices of Michelle Ghidotti
                                                                               1920 Old Tustin Avenue
                                                                                  Santa Ana, CA 92705
                                                                                     Tele: 949-427-2010

Case 18-43364-MJH         Doc 19    Filed 11/28/18    Ent. 11/28/18 13:42:00         Pg. 8 of 10
  1                                               CONCLUSION
  2            Any Chapter 13 Plan proposed by the Debtor must provide for and eliminate the

  3   Objections specified above in order to be reasonable and to comply with applicable provisions

  4   of the Bankruptcy Code. Secured Creditor respectfully requests that confirmation of the Chapter

  5   13 Plan as proposed by the Debtor be denied.
               WHEREFORE, Secured Creditor prays as follows:
  6
               1.         That confirmation of the Proposed Chapter 13 Plan be denied,
  7
               2.         For attorneys’ fees and costs herein, and
  8
               3.         For such other relief as this Court deems proper.
  9

 10
      Dated: November 28, 2018                  Respectfully Submitted,
 11
                                                THE LAW OFFICES OF MICHELLE GHIDOTTI
 12
                                                /s/ Kristin A. Zilberstein
 13
                                                Kristin A. Zilberstein, Esq. WSBA #47798
 14                                             Counsel for Wilmington Savings Fund Society, FSB,
                                                d/b/a Christiana Trust as Owner Trustee of the Residential
 15                                             Credit Opportunities Trust V, its successors and/or
                                                assignees
 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28
      Objection– Page 9                                                 The Law Offices of Michelle Ghidotti
                                                                                   1920 Old Tustin Avenue
                                                                                      Santa Ana, CA 92705
                                                                                         Tele: 949-427-2010

Case 18-43364-MJH            Doc 19    Filed 11/28/18     Ent. 11/28/18 13:42:00         Pg. 9 of 10
 1                              UNITED STATES BANKRUPTCY COURT
 2                        WESTERN DISTRICT OF WASHINGTON, TACOMA
 3

 4     In re:                                              )    CHAPTER 13 BANKRUPTCY
                                                           )
 5     James Michael Greiner,                              )    CASE NO.: 18-43364-MJH
                                                           )
 6                                                         )    CERTIFICATE OF SERVICE
                                                           )
 7
                                                           )
 8                              Debtor.                    )
                                                           )
 9                                                         )
                                                           )
10                                                         )
11
       I, Krystle Miller, declare as follows:
12
                  I am employed in the County of Orange, State of California. I am over the age of eighteen
13
       (18) and not a party to the within action. My business is 1920 Old Tustin Ave., Santa Ana, CA
14
       92705.
15
                  On November 28, 2018 I served the foregoing document(s) described as;
16
                        Objection to Chapter 13 plan
17
       The above listed document(s) were served on the interested parties in this action as follows;
18
       via US Mail:
19     Debtor                                                  Debtor’s Counsel
       James Michael Greiner                                   Travis A. Gagnier
20
       13506 215th Ave E                                       Law Offices of Travis Gagnier, Inc., PS
21     Bonney Lake, WA 98391                                   33507 9th Ave S Bldg F
                                                               PO Box 3949
22                                                             Federal Way, WA 98063-3949

23     Trustee                                                 US Trustee
       Michael G. Malaier                                      United States Trustee
24     1551 Broadway, Ste 600                                  700 Stewart St Ste 5103
       Tacoma, WA 98402                                        Seattle, WA 98101
25
       ///
26
       ///
27     Dated: November 28, 2018

28     /s/Krystle Miller
       Krystle Miller                                                  LAW OFFICES OF MICHELLE GHIDOTTI
                                                                        MICHELLE R. GHIDOTTI-GONSALVES
       Certificate of Service                                                  1920 OLD TUSTIN AVE
       Page 1                                                                  SANTA ANA, CA 92705
     Case 18-43364-MJH          Doc 19    Filed 11/28/18       Ent.   11/28/18 13:42:00(949)Pg.
                                                                            TELEPHONE             10 of 10
                                                                                              427-2010
